Citation Nr: 0432180	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, for Microsoft examination #072-218.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 22, 
1998 until September 21, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied reimbursement for a 
licensing and certification examination fee in the amount of 
$60 for examination #072-218.

The appellant did not request a hearing in this case.

The Board additionally notes that in August 2003 the 
appellant filed a claim for reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $60.  The examination 
was taken on July 24, 2003, and was identified as examination 
#072-216.  The RO denied reimbursement for such examination 
in a decision dated in August 2003.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal (VA Form 9) in August 2003 and October 
2003 respectively with the RO's decision denying 
reimbursement for examination #072-216.  The Board, via 
decision dated in June 2004, remanded the case for corrective 
action.  However, by decision dated in August 2004, the RO 
subsequently granted entitlement to reimbursement for a 
licensing and certification examination fee under Chapter 30, 
Title 38, United States Code, for Microsoft examination #072-
216.  Therefore, this issue is not currently pending on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

By way of history, the appellant filed a claim for 
reimbursement for a licensing and certification examination 
fee under Chapter 30, Title 38, United States Code, in the 
amount of $60 in August 2003.  The examination was taken on 
August 22, 2003 and was identified as examination #072-218.  
The RO denied reimbursement for such examination in a 
decision dated in September 2003.  The appellant subsequently 
filed a notice of disagreement in October 2003 with the RO's 
decision denying reimbursement for examination #072-218.  A 
statement of the case and substantive appeal (VA Form 9) are 
also contained within the claims file.

The Board notes, however, that remand of the appellant's 
claim of entitlement to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $60 for examination 
#072-218 is warranted to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002).  Section 
3689(b) provides that a test is approved if: 1) such test is 
required under Federal, State, or local law or regulation for 
an individual to enter into, maintain, or advance in a 
particular vocation or profession, or 2) the Secretary 
determines that the test is generally accepted as attesting 
to a level of skill required to qualify to enter into, 
maintain, or advance in employment in a particular vocation 
or profession.  In addition, a licensing or certification 
test offered by a State, or a political subdivision of a 
State is deemed approved by the Secretary.  38 U.S.C.A. 
§ 3689(b)(2) (West 2002).

The RO denied the appellant's request for reimbursement in 
the amount of $60 for examination #072-218, stating that VA 
did not approve such course.  The record does not reflect the 
basis of the RO's denial, other than a reference in the 
August 2004 statement of the case that the course was "not 
approved" by VA.

With respect to the above mentioned August 2004 statement of 
the case, the Board notes that a statement of the case must 
be complete enough to allow the appellant to present written 
and/or oral arguments to the Board.  38 U.S.C.A. § 7105(d)(1) 
(West 2002); 38 C.F.R. § 19.29 (2004).  Furthermore, a 
statement of the case must also contain a summary of the 
evidence, the applicable laws and regulations, a 
determination of the agency of original jurisdiction on each 
issue, and the reasons for each such determination.  Id.  In 
light of the fact that the only rationale contained within 
August 2004 statement of the case was a conclusory statement 
that such course was "not approved", the Board finds that 
the statement of the case does not satisfy the requirements 
of 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29.

It is also well-settled that by law, the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990).  

The record in its current state does not permit such a 
review.  First, there is no indication of the means by which 
VA determined that the aforementioned course was "not 
approved".  Moreover, it is also unclear as to whether such 
test was required under Federal, State, or local law to enter 
into or maintain the profession sought by the appellant in 
this case as alluded to by the appellant.  See notice of 
disagreement, received in October 2003; 38 U.S.C.A. § 3689 
(West 2002) and 38 C.F.R. § 21.4250 (2004).



Accordingly this case is REMANDED for the following:

1.  The RO must specifically advise the 
appellant of the evidence needed to show that 
the examination in question was either: a) 
required under Federal, State, or local law 
in order to enter into or maintain employment 
in a particular vocation or profession, or b) 
that the examination was offered by a State 
or political subdivision thereof.  The RO 
should assist the appellant in obtaining such 
evidence and also associate such evidence 
with the appellant's claims folder.

2.	Upon completion of the requested 
development, the
appellant's claims folder should be 
reviewed to ensure that all the foregoing 
development has been conducted and is 
completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.  In the event the claim remains 
denied, the RO must explain the means by 
which the appellant was customarily 
advised as to what courses were 
previously approved by VA for 
reimbursement.  

3.  The appellant's claim for entitlement to 
reimbursement for a licensing and 
certification examination fee under Chapter 
30, Title 38, United States Code, in the 
amount of $60 for examination #072-218 should 
then be reconsidered.  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




